Citation Nr: 1454053	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for status post small bowel resection and history of peptic ulcer.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a cervical strain.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to August 1989.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the January 2011 decision, the rating for his status post small bowel resection and history of peptic ulcer was increased to 30 percent retroactively effective as of December 29, 2006.  But since that was not the maximum possible rating he could receive for this disability, he is continuing to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As support for his claim for a higher rating for this service-connected disability, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  

During the hearing the Veteran indicated that he had not worked since about 2009, and when questioned further concerning this he alleged that his inability to continue working was because of "a combination" of his service-connected disability at issue and an umbilical hernia.  The issue of his entitlement to a TDIU therefore has been raised by his hearing testimony.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Here, this additional TDIU claim, although derivative of at least one of the claims on appeal, specifically, the one for an even higher rating for the status post small bowel resection, has not been adjudicated initially by the RO as the Agency of Original Jurisdiction (AOJ).  This derivative TDIU claim also requires further development before being decided, so the Board is remanding it to the AOJ.  The Board also is remanding, rather than immediately deciding, the remaining claims since they, too, require further development.

The Veteran was previously represented by the Texas Veterans Commission, including during his hearing; however, on an August 2014 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, he appointed new representation, the Disabled American Veterans.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.



REMAND

As concerning the claims of whether there is new and material evidence to reopen the claim of entitlement to service connection for a left knee disability and entitlement to service connection for a cervical strain, by way of procedural background the Veteran filed informal claims for these disabilities in June 2009.  In a January 2011 rating decision, the RO denied these claims.  In February 2011, in response, he submitted a timely notice of disagreement (NOD) regarding the denials of these claims.  He has not been provided a statement of the case (SOC) concerning these claims, however.  The Court has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded (rather than merely referred) to the AOJ, which as mentioned, here, is the RO, to provide the Veteran this necessary SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of the claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999). 

As concerning the claim for a disability rating higher than 30 percent for the status post small bowel resection and history of peptic ulcer, the Board sees that a recent Compensation and Pension (C&P) Exam Inquiry report shows that a new examination for reevaluation of this service-connected disability was requested by the RO in November 2014, so very recently.  Therefore, the Board must consider the results of this most recent VA examination when deciding this claim.  The derivative TDIU claim that also has been raised is "inextricably intertwined."  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of the other claim).

The RO or Appeals Management Center (AMC) also should ensure that all updated VA treatment records have been obtained and considered.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's current treatment records from the Michael E. DeBakey VA Medical Center in Houston, Texas, concerning all relevant evaluation or treatment since March 2009, and associate them with his electronic file so they may be considered.  

2.  Ensure the Veteran is scheduled for an updated VA examination reassessing the severity of his service-connected status post small bowel resection and history of peptic ulcer, gastroesophageal reflux disease (GERD), as indicated would be done according to the most recent C&P Exam Inquiry report dated in November 2014.

In making this assessment, the examiner must also comment on the functional impairment caused solely by this service-connected disability and the Veteran's tinnitus that also is service connected.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted).  This latter determination will assist the Board in additionally deciding the derivative TDIU claim.

3.  Provide the Veteran an SOC concerning his additional claims of entitlement to service connection for cervical strain and regarding whether there is new and material evidence to reopen his claim of entitlement to service connection for a left knee disability.  Also advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) concerning these other claims, in response to this SOC, to complete the steps necessary to perfect his appeal of these other claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, etc.  As well, advise him of the amount of time he has for doing this.  38 C.F.R. §§ 20.302, 20.303, 20.304, 20.305, and 20.306.  Only if he perfects his appeal of these other claims should they be returned to the Board for further appellate consideration.

4.  Then readjudicate the claim for a rating higher than 30 percent for the status post small bowel resection and history of peptic ulcer, GERD, in light of this and all other additional evidence.  Also adjudicate the derivative TDIU claim that was raised by the Veteran's April 2014 Travel Board hearing testimony.  If these claims are not granted to his satisfaction, send him and his representative a supplemental SOC (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

